We have carefully considered the showing made in the petition for rehearing filed in the above-entitled cause. We find no reason that would justify granting the petition and it is therefore denied.
It is suggested in the petition that the following language be clarified:
"The judgment is reversed and the cause remanded for further proceedings in accordance with the views herein expressed."
The above language directs the trial court to take further pertinent evidence if the parties so desire and to make findings of fact, conclusions of law, and enter judgment in accordance with the views expressed in the opinion.
Givens, C.J., Morgan and Ailshie, JJ., and Rice, D.J., concur.